Citation Nr: 0111503	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  95-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a neurogenic 
bladder, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from July 1967 to July 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Montgomery, Alabama Regional Office (RO) which granted 
service connection for a neurogenic bladder and for impotency 
secondary to the veteran's service-connected post-operative 
residuals of a laminectomy, right, at L3-L5 and dorsal root 
rhizotomy at L4-L5 and assigned noncompensable disability 
evaluations for both disorders effective September 23, 1994.  
Service connection was denied for a bowel disorder secondary 
to post-operative residuals of a laminectomy, right, at L3-L5 
and dorsal root rhizotomy at L4-L5.  Additionally, the 
veteran's claim for entitlement to a total rating for 
compensation purposes based on individual unemployability was 
denied.  

In a March 1999 decision, the Board granted service 
connection for bowel dysfunction, characterized as irritable 
bowel syndrome secondary to the veteran's service-connected 
lumbar spine disorder.  A compensable disability evaluation 
for the veteran's service-connected impotency was denied.  
The Board remanded the remaining issues on appeal to the RO 
to obtain private and/or Department of Veterans Affairs (VA) 
treatment records and to afford the veteran a VA urological 
examination.  A June 2000 rating decision, in pertinent part, 
increased the disability evaluation assigned for the 
veteran's service-connected neurogenic bladder to 10 percent 
effective October 19, 1999.  A March 1991 rating decision 
increased the disability evaluation assigned for the 
veteran's service-connected bladder disorder to 30 percent 
effective October 12, 2000.  The veteran has been represented 
throughout this appeal by the Alabama Department of Veterans 
Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal, as to the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability, has been obtained by the RO.  

2.  Service connection is in effect for a right below the 
knee amputation, evaluated as 40 percent disabling; post-
operative residuals of a laminectomy, right, at L3-L5 and 
dorsal root rhizotomy at L4-S1, evaluated as 20 percent 
disabling; a neurogenic bladder evaluated as 30 percent 
disabling; neuropathy of the right ulnar nerve, evaluated as 
10 percent disabling; bowel dysfunction, characterized as 
irritable bowel syndrome, evaluated as 10 percent disabling; 
prostatitis, with a noncompensable evaluation; and for 
impotency with a noncompensable evaluation.  The combined 
evaluation is 70 percent.  

3.  The veteran's service-connected disabilities preclude him 
from securing and maintaining gainful employment.  


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.3, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case as to the issue of 
entitlement to a total rating for compensation purposes based 
on unemployability.  The Board notes that by virtue of the 
Statement of the Case and Supplemental Statements of the Case 
issued during the pendency of this appeal, the veteran and 
his accredited representative were given notice of 
information, medical evidence, or lay evidence necessary to 
support his claim.  Additionally, the Board notes that 
following a March 1999 remand, the veteran was afforded VA 
genitourinary and spine examinations in October 1999.  
Further, in April 1999, the veteran was also requested to 
provide any additional evidence and argument in support of 
his claims and to provide information as to the medical 
facilities at which he had received inpatient and outpatient 
treatment since 1996.  In June 1999 the veteran responded 
that he had received treatment at the Birmingham, Alabama VA 
Medical Center.  Such treatment records were obtained.  
Further, as the Board is granting the veteran's claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability, a remand, at this time, would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 
540, 546 (1991)(strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in the 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994)(remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  Accordingly, the Board 
concludes that remanding this claim for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

To meet the requirements for a total disability rating based 
on individual unemployability, the veteran's schedular rating 
must be less than total, and he must be found to be unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  

The Board notes that service connection is presently in 
effect for a right below the knee amputation, evaluated as 40 
percent disabling; post-operative residuals of a laminectomy, 
right, at L3-L5 and dorsal root rhizotomy at L4-S1, evaluated 
as 20 percent disabling; a neurogenic bladder evaluated as 30 
percent disabling; neuropathy of the right ulnar nerve, 
evaluated as 10 percent disabling; bowel dysfunction, 
characterized as irritable bowel syndrome, evaluated as 10 
percent disabling; prostatitis, with a noncompensable 
evaluation; and for impotency with a noncompensable 
evaluation.  The combined evaluation is 70 percent.  The 
Board observes that the veteran has at least one disability 
evaluated as 40 percent or more and a combined evaluation of 
70 percent at this time.  Therefore, the veteran meets the 
statutory requirements.  

As for his inability to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities, the Board notes that in his September 1994 
application for increased compensation based on 
unemployability, the veteran reported that he had completed 
four years of high school.  He also indicated that he last 
worked full-time in March 1978.  The veteran reported 
occupational experience as a sewing machine mechanic and as a 
supervisor at a tire company.  

The veteran underwent a VA general medical examination in May 
1995.  He reported that he had a below the knee amputation of 
the right leg in 1986 and that he underwent a laminectomy and 
rhizotomy of the lumbosacral spine in 1989 or 1990.  The 
veteran indicated that he had no feeling in his leg since the 
back surgery, but that he did have pain in the lower back and 
buttocks.  He also complained of impaired bowel and bladder 
function and impotence since that time.  The veteran reported 
that the pain in the lower back and buttocks was severe and 
constant and that he had difficulty initiating urination and 
bowel movements.  Additionally, it was noted that in 1978, 
the veteran sustained an accidental shotgun wound to the 
right upper arm which required amputation of the right arm at 
the shoulder.  The examiner reported that the veteran was 
wheelchair confined.  The examiner noted that there was 
hypesthesia to anesthesia of the right lower leg and thigh.  
The diagnoses were amputation of the right arm; below the 
knee amputation of the right leg with residual effects; and 
dorsal root rhizotomy, L4-L5, including numbness of the right 
leg and stump as well as bladder and bowel dysfunction and 
impotence.  

Records from the Social Security Administration indicated 
that the veteran was receiving disability compensation.  VA 
treatment records dated from November 1995 to August 1999 
related that the veteran was treated for several disorders.  
A May 1996 entry referred to an assessment which included 
probable sciatica and chronic pain and a December 1997 entry 
noted that the veteran had chronic low back pain.  

The veteran underwent a VA genitourinary examination in 
October 1999.  The examiner reported that he had reviewed the 
claims folder before the examination.  The veteran reported 
that he had back pain and no feeling in his right lower 
extremity which prevented him from wearing a prosthesis.  He 
stated that his bladder started giving him trouble after his 
back surgery.  It was noted that the veteran reported 
lethargy and weakness and indicated that he had frequency, 
hesitancy, and a weak stream.  The veteran's frequency was 
reported to be every two hours.  There was no dysuria and no 
incontinence.  It was reported that the veteran was impotent 
and that his penis was numb since the surgery.  The examiner 
reported that sensation and reflexes were indeterminate.  The 
diagnosis was neurogenic bladder following back surgery.  The 
examiner commented that the nature and severity of the 
veteran's neurogenic bladder were moderately severe.  The 
examiner stated that the veteran was not incapacitated by the 
bladder problem itself.  However, the examiner remarked that 
the loss of use of the right lower extremity and the absence 
of a right upper extremity severely limited the veteran's 
capability.  

The veteran also underwent a VA spine examination in October 
1999.  He complained of pain, weakness, stiffness, 
fatigability and lack of endurance.  It was noted that the 
veteran was a sewing machine mechanic for twenty years.  The 
examiner reported that there was no evidence of painful 
motion.  However, it was also noted that motion stopped when 
pain began.  The examiner stated that there was evidence of 
spasm, weakness and tenderness of the lumbar spine.  The 
musculature of the back was also noted to be atrophic.  The 
examiner reported that neurological abnormalities were not 
detected.  The examiner indicated that range of motion of the 
lumbar spine was difficult to perform and that the veteran 
had to lean on a desk to get the motion for measurement.  
Forward flexion was 76 degrees, flexion to the right was 24 
degrees, flexion to the left was 20 degrees, and backward 
extension was 12 degrees.  The examiner indicated a diagnosis 
of post laminectomy neurasthenia with loss of feeling and 
loss of function due to pain.  

VA treatment records dated from October 1999 to December 2000 
indicated that the veteran continued to receive treatment for 
multiple disorders.  A March 2000 report noted an assessment 
which included chronic pain and impotence.  An April 2000 
entry indicated an assessment which included anion "GAP 
METAB" acidosis and urinary tract infections likely 
secondary to self-catheterizations.  An August 2000 entry 
noted that the veteran complained of chronic back pain 
radiating down both legs as well as having no feeling in the 
right leg.  It was noted that the veteran had incontinence 
due to a nerve injury and that he had an indwelling catheter 
every week.  An October 2000 entry noted an assessment which 
included hypotonic bladder post surgery in 1990, chronic 
pain/degenerative disc disease and wheelchair bound due to 
right below the knee amputation and amputation of the right 
arm.  

The Board has weighed the evidence of record.  It is observed 
that the examiner, pursuant to the October 1999 VA 
genitourinary examination report, specifically indicated that 
the veteran's loss of use of the right lower extremity and 
the absence of a right upper extremity severely limited his 
capability.  The Board notes that the veteran is service-
connected for a right below the knee amputation, but not for 
the amputation of the right arm.  Additionally, the Board 
observes that the October 1999 VA spine examination report 
related a diagnosis of post laminectomy neurasthenia with 
loss of feeling and loss of function due to pain.  The Board 
also notes that recent treatment records referred to 
continuing treatment for pathology relating to the veteran's 
service-connected lumbar spine and neurogenic bladder 
disorders.  The Board observes that the veteran has multiple 
service-connected disabilities with a present combined 
evaluation of 70 percent.  He is also receiving disability 
compensation from the Social Security Administration and has 
reported that he has not worked on a full-time basis since 
1978.  The examination and treatment reports, noted above, 
clearly indicate that the veteran has significant limitation 
of his functional ability due to service-connected 
disabilities.  Therefore, in consideration of the evidence of 
record and in affording the veteran the benefit of the doubt, 
the Board is of the view that the evidence is sufficiently in 
equipoise to conclude that the veteran is unemployable due to 
his service-connected disabilities.  Accordingly, a total 
rating for compensation purposes based on individual 
unemployability is warranted.  


ORDER

A total rating for compensation purposes is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  


REMAND

The veteran asserts on appeal that he is entitled to an 
increased disability evaluation for his service-connected 
neurogenic bladder.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In reviewing the record, and as discussed above, the Board 
notes that the veteran was last afforded a VA genitourinary 
examination in October 1999.  At that time, he reported 
lethargy and weakness and indicated that he had frequency, 
hesitancy, and a weak stream.  The veteran's frequency was 
reported to be every two hours.  There was no dysuria and no 
incontinence.  The veteran indicated that he had suffered a 
few recurrent urinary tract infections, but none presently.  
The examiner noted that there was no acute nephritis.  It was 
reported that catheterization was needed one time for pain 
and that there was no drainage or frequency of dilation.  The 
diagnosis was neurogenic bladder following back surgery.  The 
examiner commented that the nature and severity of the 
veteran's neurogenic bladder were moderately severe.  

The Board observes that the veteran continued to receive 
treatment for his service-connected bladder disorder 
subsequent to the October 1999 VA genitourinary examination.  
A March 2000 treatment report noted an assessment which 
included urinary tract infections likely secondary to self 
catheterizations.  The examiner indicated that there was a 
concern that the veteran may have chronic urinary tract 
infections.  Additionally, an August 2000 report noted that 
the veteran had incontinence due to a nerve injury and that 
he had an indwelling catheter every week.  An October 2000 
entry noted that the veteran reported that his bladder was 
not emptying and that he had worn a catheter in the past.  
The assessment included hypotonic bladder.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad 
v. Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions; the evidence of possible worsening of 
the veteran's service-connected neurogenic bladder since the 
most recent VA genitourinary examination; and in 
consideration of the Court's holdings in Colvin and 
Hatlestad, the Board concludes that a VA genitourinary 
examination would be helpful in resolving the issue raised by 
the instant appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should schedule the veteran for 
a VA genitourinary examination in order to 
determine the severity of his service-
connected neurogenic bladder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Specific reference 
should be made to the criteria indicated 
pursuant to 38 C.F.R. Part 4, including 
4.115(a) and Diagnostic Code 7542.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



